SUMMARY ORDER

Jing Juan Dong, a native and citizen of the People’s Republic of China, seeks review of an August 7, 2008 order of the BIA denying her motion to remand her proceedings to the Immigration Judge. In re Jing Juan Dong, No. A79 326 043 (B.I.A. Aug. 7, 2008). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
*743The BIA denied Dong’s motion because it did not have jurisdiction to address an untimely motion to remand and, construed as a motion to reopen, her motion was number-barred. See 8 C.F.R. § 1003.2(c)(2); Matter of L-V-K-, 22 I. & N. Dec. 976 (B.I.A.1999). Because Dong does not challenge either of these bases for the BIA’s denial of her motion, we deem any such challenge waived. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1 (2d Cir.2005).
Additionally, we are without jurisdiction to consider Dong’s sole argument in her brief, that we should remand her case for the BIA to consider her request that it exercise its sua sponte authority to reopen her removal proceedings. See Cyrus v. Keisler, 505 F.3d 197, 200-201 (2d Cir.2007); See also Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006).
For the foregoing reasons, the petition for review is DISMISSED. As we have completed our review, the pending motion for a stay of removal in this petition is DISMISSED as moot.